Title: To Thomas Jefferson from Isaac Cox Barnet, 10 September 1801
From: Barnet, Isaac Cox
To: Jefferson, Thomas


Sir,
Bordeaux September 10th. 1801.
Although it may appear presumptuous in me to adress myself directly to the first magistrate of my Country, particularly when my duty points out one of your executive departments as the regular chanel through which all public communications should be made, yet I hope sir, that the liberty I now take, may not be construed as an informality wanting in respectfull deference to the established usages of our Government.
I have already written to the secretary of state on the subject of my removal from the Consulate of Bordeaux; but feeling as I do, with the keen sensibility, naturally resulting from a disapointment, in an event which immediatly deprives me of the means of support, and might remotely affect my reputation, I have resolved to leave no expedient untried, to obviate the evil.
I have hesitated in the propriety of adressing you in person, but I have determined on this measure from the counsels of Mr. Benjamin Homans, a worthy & respectable Citizen of Boston, who has ever venerated your public & private character & has served with zealous patriotism, the principles which have clothed you with the confidence of your Countrymen. His good sense and experience have taught me to listen to his advice, which he has communicated to me in the language of an honnest and upright man. “Write to the president direct: he will not refuse to hear a just complaint: he knows the laws of nature, reason and justice better; his ear is, and will be the organ of truth justice and recompense. Adress him as the friend of evry individual citizen of America; convince him that you are amongst the number of those who have the best right to claim his protection and confidence. That the loss of your paternal estate in our Contest for liberty & independence now obliges you to seek a compensation by serving your Country in an employment for which your talents are adequate & your experience entitles you to, before those who are ignorant of its functions: ignorant of the language and ignorant of political distinctions. The president does not know you: he must know you, and he will hear you as well as your insidious ennemies.”
Thus, sir, in the language of my friend, I have stated the object of this letter: May you find in it my opology.
Apreciating fully the value & importance of your time, I will be as concise as possible, on the subject to which I respectfully beg leave to sollicit your attention.
I have learnt by a paragraph in an American News paper that it has pleased you to superceede me as Consul for this port by Mr. William Lee: but having received no official advice, I hope the appointment is not definitively made, and if it should be the case, that on hearing me, justice will prevail. An animating confidence in the rectitude of my Cause & justice of My pretentions induces me to submit them to you, with Candour & truth.
I am the son of Doct. Wm. M. Barnet of Elizabeth town, New Jersey, whose Ancestors to the third generation were natives of that peacefull land of retreat, which my father & grand father aided in rendering free and independant states; a Cause in whose support your memorable services will be handed down to posterity by a gratefull people.

After serving in the Jersey line from the commencement of the war: after having his proprety & hereditary expectations devastated by British & Refugee incendiaries, my father remained faithfull to the Cause of Liberty and his Country. Anxious to repair his losses & provide a support for his family, he embarked in a letter of marque, in 1782, for L’orient, to which place he conducted me, when about nine years of age, and by the intercession of a friend at Nantz, left me with him during twenty months to acquire a knowledge of the language.
On his return to America, my father, though happy in the termination of a war which secured freedom & independence to his Country, had many private calamities to regret.
In August 1783 (soon after his return) a sudden illness deprived him of his existence, and his family of their only hope for protection & support. On this melancholy event, I returned to my afflicted widow mother, her eldest & only son.
I was educated at Elizabeth town, by a tutor who had bravely defended the liberties of his Country, and who instilled into his pupils, that spirit of freedom which so generaly pervaded our happy land.
In 1789, I was four months with Mr. Andrew Elicott, in Upper Canada: but my eyes proved too feeble for the exercise of his proffession, which I was consequently forced to abandon. I am happy in this opportunity to express my gratitude for his paternal care, and proud to say that he honoured me with his good opinion.
My pecuniary faculties being very limited, I found much difficulty in procuring an elligible situation to exericse my industry: at length a daughter of the Unfortunate parson Cadwell (my father’s friend & neighbour, a man whose memory will ever be respected, and whose fate will ever be deplored as long as British perfidy stands on record,) procured me a place in the Coumpting house of a respectable merchant in New York, where I remained four years, and made myself acquainted with Commerce.
In 1794 I came to France, charged with the management of a Cargo belonging to Mr. John R. Livingston of New York. On my arrival at Paris, I was honoured with the notice of our worthy minister, Mr. Munroe who will ever be remembered with gratitude by the Citizens of America who have had occasion to claim his protection and assistance.—his natural benevolence, and perhaps some partiality for the son of a fellow soldier, recommended me to his friendly attention, & paternal sollicitude. I was advised in the Autumn of 1796, to apply for the Consulship of Brest, which I declined on account of my youth & inexperience; but the invitation being repeated and approved by Mr. Munroe, I thought proper to accept it. Mr. Munroe’s printed correspondence shews the honourable manner in which he recommended me. Mr. Skipwith was also pleased to favour me with his support: I feel conscious of having justified their good opinion, which I believe is undiminished & unimpaired.
My Commission as Consul at Brest was under date of the 20th. of february 1797.
The circumstances, both political & local, under which I acted there during three years, were fully stated to our secretary of state, in my letter of the fifth of october last, and I hope are known and apreciated by our government who have hitherto found no fault with my Conduct. I brought with me from Brest Ample & honourable Testimonies of local approbation.
I removed to this place by order of Government, and with the promise of being confirmed in the Consulate if my Agency was aproved of. On this head, my conscience dictates the fullest security, and I appeal to the Archives of the department of state for more material proofs, and am willing to be judged by my own works. They will shew that I have always been actuated by an honnest zeal; to acquit myself well of the important trust: that I have relieved my distressed fellow citizens and succoured suffering humanity.
If I thought there could be a doubt of my being agreeable to the citizens & authorities of this place, I would offer you sir, Vouchers unequivocal of their approbation and esteem: I have them as well as the testimony of my fellow Citizens: but I can not submit to anticipate a justification, without having any motive, even to suspect a charge.
I beseech you then, Sir, to cause an investigation of my conduct to be made: it will prove as satisfactory to you sir, as honourable to me.
I speak the language as a French man: I write it with almost equal facility as my own: the routine of the office is familiar to me: my abilities, I conceive are adequate to all its duties. My experience during more than five years, compensates & is equivalent to brighter talents. Since my official establishmt I have done no other business: I gave up several commercial prospects to serve my Country, and with the hope, by deserving the confidence of government, and esteem of my fellow Citizens to form a respectable establishment.
I have not made in all the time, by the emoluments of the office, the expences of it (though I am to expect a compensation as Agent for Prisoners.)
I am not richer than I was six years ago: that is, I am still poor: for I never would enrich myself at the risk of my reputation, and at the expense of our national honour.

My removal from Brest, was attended with considerable expense and since the first of May last, in the confidence of receiving a Commission my present establishment has occasioned me heavy disbursments.
In consequence of the intercourse being opened, the duties of my office have engrossed all my attention, and occupied all my time:—its emoluments have about met my economical expences.
I have an encreasing family, and at my instigation, founded upon the auspices of my late appointment my mother & sister left their peacefull abode & embarked at New York to join me: they will soon arrive. Their only hope for protection & support is in me, & to deprive me of my official resources will expose us all, to great distress.
In withdrawing from me your confidence, sir, you withdraw that of the American public, and expose me to forfeit that of the European.
Suffer me, I conjure you Sir, to submit these reflextions to your consideration.
Let my competitor content himself with the appointment to Marseilles: his removal there, from America, will cost him no more than to come to Bordeaux
It is a matter of surprise with many, how he could have acquired the preference in the opinion of the most enlightened man in America. Is it by himself, alone? I do not believe it, or the reputation I have heard of him is false. has it been through friends of influence? they have misled you Sir.
Mr. Lee has no founded pretentions over mine. my prior claim is established by birth right, services & principles which have ever been those of an American Republican. Mr. Lee, I am assured, is a Native of Nova Scotia, where his father’s family now reside. he went to Boston, when a youth, and there compleated his education. of his late political principles, I will say nothing: nor repeat what I have heard of his Commercial & personal difficulties. It is not my wish to strengthen my cause in depreciating him: but I must observe that the very application he made to supplant me was illiberal, and supports the reports I heard & may appoligize for the little I have just said.
I know that Colonel Palfrey was an active & valuable character in our struggle for liberty: That he lost his life in the Service of his Country: but if his memory gives his son in Law any rights, mine are at least equal.
I have said above, that my conduct never has, that I know of, been complained of, and I challenge my detractors (for such no doubt I have,) to bring forward, any proof against me.

My moral principles, and my private conduct are, and ever have been open to the investigation of the world. I am ready to appear before my judges.
And as to my political sentiments (Though I have never espoused any party, so I have never given umbrage to any) They can bear your strictest scrutiny.
My love of Country, my respect for the authors of our independence: for our happy constitution: the interest I feel in the prosperity and the happiness of United America, and my confidence in the talents of the present Administration, are co-equal with your sentiments and deserve your patronage. And I believe Sir, that your being called to preside over the interests of our Republic is a guarantée of our Civil Liberty (Late too “chancelant”). That your talents, experience, & patriotism, of which your important services have given so many proofs, were necessary, and indispensable to our Union.
To expatiate, would expose me to the suspicion of flattery, and flattery is degrading to the manly feelings of a republican.
Returning then to the subject of my letter, and addressing you sir, “as the friend of evry individual, Citizen of America.” suffer me to sollicit of your Justice, my Confirmation in this office.
Accept the assurance of my profound respect, and of my wishes for your public & private happiness
I, Cox Barnet
